Execution Version
 
THIRD AMENDMENT
 
TO
 
SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “Agreement”), is made and entered into as of April 1, 2014 (the “Effective
Date”), by and among James River Coal Company, a corporation organized under the
laws of Virginia (“JRCC”), and certain of JRCC’s Subsidiaries identified on the
signature pages hereof, as borrowers (such Subsidiaries, together with JRCC, are
referred to hereinafter each individually as a “Borrower”, and collectively,
jointly and severally, as the “Borrowers”), and the other credit parties party
hereto, identified on the signature pages hereof as Guarantors (together, the
Borrowers and Guarantors, the “Credit Parties”), the Lenders (as hereinafter
defined) party hereto, General Electric Capital Corporation (“GECC”), a
corporation formed under the laws of Delaware, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns, if any, the
“Administrative Agent”) and as collateral agent for the Lenders (in such
capacity, the “Collateral Agent”), and UBS AG, Stamford Branch and GECC in their
capacity as L/C Issuers (in such capacity, the “L/C Issuers”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers, the other Credit Parties signatory thereto, the
financial institutions from time to time party thereto as lenders (collectively,
the “Lenders”), the L/C Issuers from time to time party thereto, the
Administrative Agent, the Collateral Agent, and the other agents and arrangers
from time to time party thereto are parties to that certain Second Amended and
Restated Revolving Credit Agreement, dated as of June 30, 2011 (as amended,
restated, supplemented and otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Lenders and the L/C Issuers have committed to
make certain loans and other extensions of credit to the Borrowers upon the
terms and conditions set forth therein; and
 
WHEREAS, the Borrowers have requested that the undersigned Lenders, the L/C
Issuers and the Administrative Agent agree to: (a) amend certain of the terms
and provisions of the Credit Agreement as specifically set forth in this
Agreement; and (b) extend certain deadlines set forth in that certain Second
Amendment to Second Amended and Restated Revolving Credit Agreement, dated as of
February 6, 2014 (the “Second Amendment”) by and among the Credit Parties, the
Administrative Agent, the Collateral Agent, the Lenders party thereto and the
L/C Issuers; and
 
WHEREAS, the undersigned Lenders, the L/C Issuers, and the Administrative Agent
are prepared to amend the Credit Agreement on the terms, subject to the
conditions and in reliance on the representations set forth herein.
 
NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:
 
1.           Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as amended hereby).
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Amendments to the Credit Agreement.
 
Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Trigger Event Period” set forth therein and substituting in lieu
thereof the following new definition:
 
““Trigger Event Period” means any period (a) commencing upon the date that the
sum of (w) cash received by the Administrative Agent during the continuance of
any Cash Dominion Event that (i) has not been transferred to the Borrowers or
applied to pay any Obligations or cash collateralize any Letter of Credit as of
the date of determination thereof and (ii) is in excess of the outstanding
Revolving Advances on such date, (x) Unrestricted Cash, (y) Availability and (z)
the Additional Advisor Expenditures is less than the Trigger Event Amount and
(b) ending on the date that the sum of (w) cash received by the Administrative
Agent during the continuance of any Cash Dominion Event that (i) has not been
transferred to the Borrowers or applied to pay any Obligations or cash
collateralize any Letter of Credit as of the date of determination thereof and
(ii) is in excess of the outstanding Revolving Advances on such date, (x)
Unrestricted Cash, (y) Availability and (z) the Additional Advisor Expenditures
for a period of ninety (90) consecutive calendar days equals or exceeds the
Trigger Event Amount.  For purposes of this Agreement, “Trigger Event Amount”
shall mean (a) $13,000,000 during the period (i) commencing on January 31, 2014
and (ii) ending on April 7, 2014, and (b) $35,000,000 at all other times and
“Additional Advisor Expenditures” shall mean the actual cash payments made by
the Credit Parties to the Additional Advisor (as defined in the Second Amendment
to Second Amended and Restated Revolving Credit Agreement, dated as of February
6, 2014, by and among the Credit Parties, the Lenders, the Administrative Agent
and the other parties thereto) through such date of determination.”
 
3.           Amendment to Milestone Deadline.  The parties hereto agree that
paragraph 6 of Exhibit A to the Second Amendment shall be amended by deleting
such paragraph in its entirety and substituting in lieu thereof the following
new paragraph.
 
 
6.           The Borrowers and the other Credit Parties (x) shall establish
April 7, 2014, or an earlier date, as the deadline for each Prospective
Transaction Party’s submission of a letter of intent to engage in a Transaction,
and (y) shall have delivered to the Administrative Agent on that date one or
more of the following (i) in the case of a Transaction that is a sale of assets,
a letter of intent and (ii) in the case of a Transaction that is a debt or
equity issuance (including, but not limited to, financing to the Borrowers
pursuant to Section 364 of the Bankruptcy
 
 
 

--------------------------------------------------------------------------------

 
 
Code), a commitment letter or fully-executed credit agreement, that individually
or together provide for Transactions that will close on the same date (which
shall in no event, in the good faith judgment of the Administrative Agent, the
L/C Issuers and the Required Lenders, be expected to be later than (1) June 30,
2014, if such Transaction is a sale of assets, (2) July 31, 2014, if such
Transaction is a debt or equity issuance (other than a financing pursuant to
Section 364 of the Bankruptcy Code) or (3) April 14, 2014, if such Transaction
is a financing pursuant to Section 364 of the Bankruptcy Code), and, in the
aggregate, shall provide (or in the good faith judgment of the Administrative
Agent, the L/C Issuers and the Required Lenders, can be expected to provide) net
cash proceeds on that date sufficient to repay all outstanding Obligations in
full and otherwise on terms and conditions acceptable to the Administrative
Agent, the L/C Issuers and the Required Lenders.
 
4.           Affirmation and Acknowledgment of the Borrowers.  The Borrowers
hereby ratify and confirm all of their Obligations to the Lenders, including,
without limitation, the Loans, and the Borrowers hereby affirm their absolute
and unconditional promise to pay to the Lenders, the Administrative Agent, the
Collateral Agent, each L/C Issuer and the Affiliates of each Lender, as
applicable, all indebtedness, obligations and liabilities in respect of the
Loans, the Letters of Credit, and all other amounts due under the Credit
Agreement and the other Loan Documents as amended hereby.  The Credit Parties
hereby confirm that the Obligations are and remain secured pursuant to the Loan
Documents and pursuant to all other instruments and documents executed and
delivered by the Credit Parties as security for the Obligations.
 
5.           Limited Waiver.  Solely to the extent that any Default or Event of
Default has occurred as a result of or related to (a) the occurrence of any
Trigger Event Period (including with respect to Section 10.01 of the Credit
Agreement) or (b) the failure to satisfy paragraph 6 of Exhibit A to the Second
Amendment on or prior to the Effective Date, in each case which would not have
occurred had the Effective Date occurred prior to the occurrence of such Default
or Event of Default (the “Waived Defaults”), immediately upon the Effective
Date, the Administrative Agent and the Required Lenders hereby waive the Waived
Defaults.  Further, to the extent any Trigger Event Period shall have commenced
prior to the Effective Date, which would not have occurred had the Effective
Date occurred prior to the occurrence of such Trigger Event Period,
notwithstanding anything to the contrary contained in the Credit Agreement or
any other Loan Document, such Trigger Event Period shall be deemed to have
ceased immediately upon the occurrence of the Effective Date.
 
6.           No Other Waivers, Amendments or Consents.
 
Except for the amendments and waivers expressly set forth and referred to in
Sections 2, 3 and 5 hereof, the Credit Agreement and the other Loan Documents
shall remain unchanged and in full force and effect.  Nothing in this Agreement
is intended or shall be construed to be a novation of any Obligations or any
part of the Credit Agreement or any of the other Loan Documents or to affect,
modify or impair the continuity or perfection of the Administrative Agent’s
Liens under the Credit Agreement and Loan Documents.
 
7.           Representations, Warranties and Covenants.  To induce the
undersigned Lenders to enter into this Agreement, the Credit Parties hereby
warrant, represent and covenant to and with the Lenders and the Administrative
Agent that: a) this Agreement has been duly authorized, executed and delivered
by the Credit Parties; b) this Agreement and the Credit Agreement as amended
hereby constitute legal, valid and binding obligations of the Credit Parties,
enforceable in accordance with their respective terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws, or by general principles of equity (regardless of whether enforcement is
sought in a proceeding at law or in
 
 
 

--------------------------------------------------------------------------------

 
 
equity); c) after giving effect to this Agreement, no Default or Event of
Default has occurred and is continuing as of this date; d) no approval or
consent of, or filing with, any governmental agency or authority is required to
make valid and legally binding the execution, delivery or performance by the
Credit Parties of this Agreement or the Credit Agreement or any other Loan
Document as amended hereby; and e) after giving effect to this Agreement, all of
the representations and warranties made by the Credit Parties in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of this Agreement (except to the extent that any
such representations or warranties expressly referred to a specific prior
date).  Any breach by the Credit Parties of any of its representations,
warranties and covenants contained in this Section 7 shall be an Event of
Default under the Credit Agreement.
 
8.           Conditions to Effectiveness.  This Agreement shall not become
effective unless and until the Administrative Agent has received: (a) one or
more counterparts of this Agreement, duly executed, completed and delivered by
the Borrowers, the other Credit Parties, the L/C Issuers and the Required
Lenders; and (b) payment, by the Borrowers, of all fees and reasonable
documented and invoiced expenses through March 31, 2014 of the Administrative
Agent’s counsel.
 
9.           Reimbursement of Expenses.  The Borrowers hereby agree to reimburse
the Administrative Agent on demand for all reasonable out-of-pocket costs and
expenses (including, without limitation, the reasonable and actual fees and
expenses of its counsel) incurred by the Administrative Agent in connection with
the negotiation, documentation and consummation of this Agreement and the other
documents executed in connection herewith and the transactions contemplated
hereby.
 
10.           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
11.           Severability of Provisions.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.  To the extent permitted by applicable law, the Credit Parties
hereby waive any provision of law that renders any provision hereof prohibited
or unenforceable in any respect.
 
12.           Counterparts.  This Agreement may be executed in any number of
several counterparts, all of which shall be deemed to constitute but one
original and shall be binding upon all parties, their successors and permitted
assigns.  Delivery of an executed signature page of this Agreement by facsimile
transmission or other electronic transmission shall be as effective as delivery
of a manually executed counterpart hereof.
 
13.           Entire Agreement.  The Credit Agreement as amended through this
Agreement embodies the entire agreement between the parties hereto relating to
the subject matter thereof and supersedes all prior agreements, representations
and understandings, if any, relating to the subject matter thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
14.           No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
15.           No Third Party Beneficiaries.  This Agreement is solely for the
benefit of the parties signatory hereto, their successors and permitted assigns,
and no other person or entity shall be a third party beneficiary of this
Agreement.
 
16.           Release.  The Credit Parties hereby remise, release, acquit,
satisfy and forever discharge the Lenders, the Administrative Agent, the
Collateral Agent, the L/C Issuers and the Affiliates of each Lender and their
respective agents, employees, officers, directors, predecessors, attorneys and
all others acting or purporting to act on behalf of or at the direction of the
Lenders, the Administrative Agent, the Collateral Agent, the L/C Issuer or the
Affiliates of each Lender (collectively, the “Releasees”) of and from, and agree
not to sue any Releasee in respect of, any and all manner of actions, causes of
action, suit, debts, accounts, covenants, contracts, controversies, agreements,
variances, damages, judgments, claims, counterclaims and demands whatsoever, in
law or in equity, which any of such parties ever had, now has or may have
against the Releasees, for, upon or by reason of any matter, cause or thing
whatsoever arising from, in connection with or in relation to the Credit
Agreement or any of the other Loan Documents (including this Agreement), whether
existing on or prior to the date hereof or arising after the date hereof based
on facts, circumstances or events occurring or existing on or prior to the date
hereof.  Without limiting the generality of the foregoing, the Credit Parties
waive and affirmatively agree not to allege or otherwise pursue any defenses,
affirmative defenses, counterclaims, claims, causes of action, setoffs or other
rights they do, shall or may have as of the date hereof or that arise after the
date hereof based on facts, circumstances or events occurring or existing on or
prior to the date hereof, including, but not limited to, the rights to contest
any conduct of the Lenders, the Administrative Agent or other Releasees on or
prior to the date hereof.  The Credit Parties hereby agree that if any Credit
Party shall bring any cause of action, suit, claim, counterclaim, demand or
other action released pursuant to this Section 16, the Credit Parties shall
jointly and severally pay on demand, all fees, costs and expenses (including,
without limitation, fees, costs and expenses of counsel) of any Releasee in
connection with or arising out of such Releasee’s defense of such cause of
action, suit, claim, counterclaim, demand or other action released pursuant to
this Section 16.
 
[Remainder of page intentionally blank; next page is signature page]
 
 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective duly authorized officers, effective as of the date first
above written.
 
 

 
BORROWERS:

 
JAMES RIVER COAL COMPANY
JAMES RIVER COAL SERVICE COMPANY
LEECO, INC.
TRIAD MINING, INC.
TRIAD UNDERGROUND MINING, LLC
BLEDSOE COAL CORPORATION
JOHNS CREEK ELKHORN COAL CORPORATION
BELL COUNTY COAL CORPORATION
JAMES RIVER COAL SALES, INC.
BLEDSOE COAL LEASING COMPANY
BLUE DIAMOND COAL COMPANY
MCCOY ELKHORN COAL CORPORATION
              By: /s/ Peter T. Socha     Name: Peter T. Socha     Title: Chief
Executive Officer  

 
 

 
CHAFIN BRANCH COAL COMPANY, LLC
HAMPDEN COAL COMPANY, LLC
LOGAN & KANAWHA COAL CO., LLC
ROCKHOUSE CREEK DEVELOPMENT, LLC
SNAP CREEK MINING, LLC
              By: /s/ Andrew B. Hampton     Name: Andrew B. Hampton     Title:
Assistant Secretary  

 
 

 
LAUREL MOUNTAIN RESOURCES, LLC
              By: /s/ Andrew B. Hampton     Name: Andrew B. Hampton     Title:
Secretary  

 
 
 
 

--------------------------------------------------------------------------------

 
 

         
 GUARANTORS:

 
JOHNS CREEK PROCESSING COMPANY
JOHNS CREEK COAL COMPANY
SHAMROCK COAL COMPANY, INCORPORATED
EOLIA RESOURCES, INC.
BDCC HOLDING COMPANY, INC.
INTERNATIONAL RESOURCE PARTNERS LP
BUCK BRANCH RESOURCES LLC
INTERNATIONAL RESOURCES, LLC
INTERNATIONAL RESOURCES HOLDINGS I LLC
INTERNATIONAL RESOURCES HOLDINGS II LLC
IRP KENTUCKY LLC
IRP WV CORP.
JAMES RIVER ESCROW INC.
IRP LP HOLDCO INC.
IRP GP HOLDCO LLC
JELLICO MINING, LLC
              By: /s/ Peter T. Socha     Name: Peter T. Socha     Title: Chief
Executive Officer  

 

         
BUCK BRANCH RESOURCES LLC
INTERNATIONAL RESOURCES HOLDINGS I LLC
INTERNATIONAL RESOURCES HOLDINGS II LLC
IRP KENTUCKY LLC
JELLICO MINING, LLC
              By: /s/ Andrew B. Hampton     Name: Andrew B. Hampton     Title:
Secretary  

 

         
INTERNATIONAL RESOURCES, LLC
              By: /s/ Andrew B. Hampton     Name: Andrew B. Hampton     Title:
Assistant Secretary  

 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
LENDER, L/C ISSUER, ADMINISTRATIVE AGENT AND COLLATERAL AGENT:
         
GENERAL ELECTRIC CAPITAL CORPORATION
              By: /s/ Aamir Moinuddin       Name: Aamir Moinuddin       Title:
Duly Authorized Signatory  

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

  LENDERS:               GE CAPITAL COMMERCIAL INC.               By: /s/ Paul
Sleet       Name: Paul Sleet       Title: Duly Authorized Signatory  

 
 
 

--------------------------------------------------------------------------------

 

 

  UBS AG, STAMFORD BRANCH               By: /s/ Lana Gifas       Name: Lana
Gifas       Title: Director  

 
 

  By: /s/ Kenneth Chin       Name: Kenneth Chin       Title: Director  

 
 
 

--------------------------------------------------------------------------------

 
 
 

  L/C ISSUER:           UBS AG, STAMFORD BRANCH               By: /s/ Lana Gifas
      Name: Lana Gifas       Title: Director  

 
 

  By: /s/ Kenneth Chin       Name: Kenneth Chin       Title: Director  

 

--------------------------------------------------------------------------------